


EXECUTIVE EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated effective as of the 1st day
of January, 2001 (the “Effective Date”), between Superior Telecommunications
Inc. (the “Company”), a Delaware corporation, and Harold M. Karp (the
“Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Executive is currently employed as the President of the Electrical
Group of the Company;

 

WHEREAS, the Company and the Executive desire to enter into an employment
agreement, effective as of the date set forth above; and

 

WHEREAS, the parties hereto desire to set forth in writing the terms and
conditions of their understandings and agreements.

 

NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.         POSITION/DUTIES.

 

(a)      During the Employment Term, the Executive shall serve as President of
the Electrical Group of the Company with such responsibilities, duties and
authority as are from time to time assigned to the Executive by the Chief
Executive Officer of Superior TeleCom Inc. (the “Parent”, together with the
Company and its affiliated companies, the “Group”) and/or the President and
Chief Operating Officer of the Parent.  The Executive’s duties shall be
performed primarily at the Company’s offices in Fort Wayne, Indiana or, if so
agreed, as otherwise mutually agreed in writing between the Executive and the
Company.

 

(b)      During the Employment Term (as hereinafter defined), and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote all or substantially all of his full business time,
energy and skill in the performance of his duties for the Company and to perform
faithfully and efficiently such duties.  During the Employment Term, it shall
not be a violation of this Agreement for the Executive to (A) serve on
corporate, civic or charitable boards or committees, provided that the Chief
Executive Officer of the Parent first approves of such service and (B) manage
personal investments, so long as such activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement and are not directly competitive with
the operating businesses of the Group.

 

--------------------------------------------------------------------------------


 

(c)      Notwithstanding anything to the contrary in this Section 1, the
Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a director of the Company and any of its subsidiaries and
in one or more executive offices of any of the Company’s subsidiaries, provided
that the Executive is indemnified for serving in any and all such capacities.

 

2.         EMPLOYMENT TERM.  The Executive’s term of employment under this
Agreement (such term of employment is herein referred to as the “Employment
Term”) commenced on the Effective Date and shall continue until terminated by
either party as provided in Section 8.  In no event, however, shall the
Employment Term extend beyond the end of the month in which the Executive’s
sixty-fifth birthday occurs.

 

3.         BASE SALARY.  During the Employment Term, the Company agrees to pay
the Executive a base salary (“Base Salary”) at an annual rate of not less than
$250,000 or such higher rate as may from time to time by determined by the board
of directors of the Parent (the “Parent Board”) or an authorized committee
thereof, payable in substantially equal installments accordance with the normal
payroll practices of the Company.  The Executive’s Base Salary shall be subject
to annual review by the Parent Board (or an authorized committee thereof) and
shall be increased as of each anniversary of the Effective Date pursuant to such
review by a percentage no less than the percentage increase in the consumer
price index, as published by the Bureau of Labor Statistics of the U.S. 
Department of Labor, for the calendar year immediately preceding such review. 
Any increase in Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.  Base Salary shall not be
reduced after any such increase and the term Base Salary as utilized in this
Agreement shall refer to Base Salary as so increased.

 

4.         ANNUAL BONUS.  During the Employment Term, in addition to the Base
Salary, the Company will pay the Executive to the extent, if any, awarded
pursuant to the Parent’s Senior Management Annual Incentive Plan from time to
time in effect, of an annual cash bonus (the “Annual Bonus”) within 90 days
following the last day of the Parent’s fiscal year for which the Annual Bonus is
awarded pursuant to such Parent’s Senior Management Annual Incentive Plan;
provided, however, on or after a SUT Change of Control (as defined in Appendix
A) the dollar amount of the Annual Bonus shall be at least equal to the
Executive’s highest cash bonus under the Parent’s annual cash bonus program, or
any comparable cash bonus under any predecessor or successor plan, for the last
three full fiscal years prior to such SUT Change of Control.  The Executive
expressly acknowledges that he is currently designated within salary band 27 for
annual incentive compensation purposes.

 

2

--------------------------------------------------------------------------------


 

5.         EMPLOYEE BENEFITS

 

(a)      WELFARE BENEFITS.  During the Employment Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under welfare benefit plans, practices, policies
and programs provided by the Company (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to peer executives of the Company, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are materially less favorable, in the aggregate, than the most favorable
of such plans, practices, policies and programs in effect for the Executive as
of the date hereof or, if more favorable to the Executive, those provided
generally at any time to any other peer executive of the Company.

 

(b)      INCENTIVE, SAVINGS AND RETIREMENT PLANS.  During the Employment Term,
the Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to peer
executives of the Company.  The Executive expressly acknowledges that the Parent
intends to adopt, and to name the Executive as a participant in, a Senior
Executive Retirement Plan (the “SERP”).  For purposes of calculating the
Executive’s benefit under the SERP and for purposes of determining the amount of
the Executive’s vested rights under the SERP as of the Effective Date, the
Executive shall be treated as having completed 5 years of service with the Group
as of the Effective Date.  Additionally, the Executive shall be treated as
having completed 2 additional years of service with the Group for purposes of
calculating the Executive’s benefit under the SERP and for purposes of
determining the amount of the Executive’s vested rights under the SERP at each
of December 31, 2001, December 31, 2002, December 31, 2003, December 31, 2004
and December 31, 2005, provided that the Executive is employed by the Group on
each such date.

 

(c)      FRINGE BENEFITS.  During the Employment Term:

 

(i)        The Company shall reimburse the Executive for the reasonable expenses
incurred by the Executive in undergoing an annual physical examination by a
licensed physician.

 

(ii)       The Company shall reimburse the Executive for the reasonable expenses
incurred by the Executive in connection with obtaining professional tax and
financial planning advice, not to exceed $3,000 per annum.

 

(d)      VACATION.  During the Employment Term, the Executive shall be entitled
to paid vacation of four weeks per year, any unused portion of which shall be
forfeited as of the end of each year.

 

(e)      EXPENSES.  During the Employment Term, the Executive shall be entitled
to receive prompt reimbursement for all reasonable and customary expenses
incurred by the Executive in performing services hereunder, including (i) all
expenses of travel and living

 

3

--------------------------------------------------------------------------------


 

expenses while away from home or business or at the request of and in the
service of the Company and (ii) a monthly automobile cash allowance of $1,000.

 

(f)       DISABILITY OFFSET.  Payments made to the Executive pursuant to this
Section 5 shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Company or under the Social Security disability insurance program,
and which amounts were not previously applied to reduce any such payments.

 

6.         STOCK OPTIONS.

 

(a)      NEW OPTION GRANT.  The Executive expressly acknowledges that, as of
January 2, 2001 (the “Grant Date”), the Stock Option Committee of the Parent
Board granted to the Executive an option (the “Option”) to purchase 150,000
shares of the Parent’s common stock, par value $.01 (the “Common Stock”) under
the Parent’s 1996 Stock Incentive Plan as amended and restated as of January 1,
2001 and as may be in effect from time to time (the “1996 Stock Incentive Plan”)
at an exercise price equal to the fair market value (as defined in the 1996
Stock Incentive Plan) of the Common Stock on the Grant Date.  The Option shall,
to the maximum extent permitted by applicable law, be designated as an incentive
stock option within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”) and to the extent not allowable, the Option shall
be a non-qualified stock option.  The Executive expressly acknowledges that, as
of January 2, 2001, the Stock Option Committee of the Parent Board cancelled the
outstanding stock options held by the Executive to purchase 68,333 shares of
Common Stock under the 1996 Stock Incentive Plan.

 

(b)      VESTING.  The Option shall each vest and become exercisable in
installments as provided herein, which shall be cumulative.  Subject to the
terms in this Section 6, the Option shall each vest and become exercisable in
equal annual installments of 33a% each, on the first, second and third
anniversary of the Grant Date, provided the Executive is employed by the Group
on each such vesting date.  In the event of the Executive’s termination of
employment (i) by the Executive other than because of death, Disability (as
defined below) or Good Reason or (ii) by the Company for Cause, all stock
options to purchase shares of Common Stock (including, without limitation, the
Option) not theretofore exercisable will lapse and be forfeited.  In the event
the Executive’s employment is terminated for any other reason, including,
without limitation, a termination because of death or Disability, Good Reason or
without Cause, all stock options to purchase shares of Common Stock (including,
without limitation, the Option) not theretofore exercisable will thereupon
become exercisable.

 

(c)      FORM OF OPTION.  The Option shall be granted pursuant to and, to the
extent not contrary to the terms of this Agreement, shall be subject to all of
the terms and conditions imposed under the Parent’s standard stock option
agreement and the 1996 Stock Incentive Plan or any other stock option plan
sponsored by Parent.

 

4

--------------------------------------------------------------------------------


 

(d)      DISCRETIONARY GRANTS.  In addition to the Option grant, at the sole
discretion of the Parent Board (or a duly authorized committee thereof), the
Executive shall be eligible for additional annual grants of stock options
commencing after December 31, 2002.

 

(e)      ELIGIBILITY FOR DEFERRAL.  The Option and any restricted shares of
Common Stock subject to a vesting schedule that are provided to the Executive
under Section 7 of  this Agreement shall be eligible for deferral by the
Executive under the Parent’s Deferred Stock Account Plan in accordance with the
terms and provisions of such plan.  Deferrals made by the Executive under the
Parent’s Deferred Cash Account Plan shall be subject to the terms and provisions
of such plan.  The Executive expressly acknowledges that the Parent’s Deferred
Stock Account Plan has been amended, effective as of January 1, 2001, to provide
that no matching contribution will be made under the Parent’s Deferred Stock
Account Plan with respect to any deferral made in connection with any bonus paid
by the Company during the period commencing on January 1, 2001 and ending on
December 31, 2001 or any eligible stock option granted during the period
commencing on January 1, 2001 and ending on December 31, 2001.

 

7.         RESTRICTED STOCK.  The Executive expressly acknowledges that, as of
January 2, 2001, the Stock Option Committee of the Parent Board has granted to
the Executive 30,000 restricted shares of Common Stock, which restricted shares
have been set aside in the custody, control and possession of the Parent and
have and will be released to the Executive at the rate of 25% on January 2,
2002, 25% on January 2, 2003 and 50% on January 2, 2004.  In the event of the
Executive’s termination of  employment prior to the third anniversary of the
Effective Date (i) by the Executive other than because of death, Disability (as
defined below) or Good Reason or (ii) by the Company for Cause, then the
scheduled releases on any subsequent anniversary of the Effective Date shall be
cancelled and all restricted shares of Common Stock not theretofore released
shall be forfeited by the Executive and shall be cancelled and retired by the
Parent.  In the event the Executive’s employment is terminated for any other
reason prior to the third anniversary of the Effective Date, including, without
limitation, a termination because of death or Disability, Good Reason or without
Cause, all restricted shares of Common Stock (including, without limitation,
restricted shares of Common Stock granted pursuant to this Section 7) not
theretofore released shall thereupon become released to the Executive.

 

8.         TERMINATION.  The Executive’s employment and the Employment Term
shall terminate without any breach of this Agreement on the first of the
following to occur:

 

(a)      DISABILITY.  Upon 90 days’ written notice by the Company to the
Executive of termination due to Disability during the Employment Term, provided
that, within the 90 days after such receipt, the Executive shall not have
returned to full-time performance of the Executive’s duties.  For purposes of
this Agreement, “Disability” shall mean the absence of the Executive from the
Executive’s duties with the Company on a full-time basis for 180 consecutive
days (or such shorter period as will suffice for the Executive to qualify for
full disability benefits under the applicable disability insurance policy or
policies of the Company) as a result of incapacity due to mental or physical
illness which is determined to be total and permanent by a physician selected by
the Company or its insurers and reasonably acceptable to the Executive or the
Executive’s legal representative.

 

5

--------------------------------------------------------------------------------


 

(b)      DEATH.  Automatically on the date of death of the Executive during the
Employment Term.

 

(c)      CAUSE.  Immediately upon written notice by the Company to the Executive
of a termination for Cause during the Employment Term, provided such notice is
given within 90 days of the discovery of the Cause event by the Chief Executive
Officer of the Parent and/or the President and Chief Operating Officer of the
Parent.  For purposes of this Agreement, “Cause” shall mean:

 

(i)        the willful and continued failure of the Executive to perform
substantially the Executive’s duties pursuant to this Agreement (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Chief Executive Officer of the Parent and/or the President and Chief
Operating Officer of the Parent which specifically identifies the manner in
which the Chief Executive Officer of the Parent and/or the President and Chief
Operating Officer of the Parent believes that the Executive has not
substantially performed the Executive’s duties; or

 

(ii)       the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Group.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Group.  Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by the board of directors of the Company (the “Company Board”) or the
Parent Board or upon the instructions of the Chief Executive Officer of the
Parent and/or the President and Chief Operating Officer of the Parent or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.

 

(d)      WITHOUT CAUSE.  Upon 60 days’ written notice by the Company to the
Executive of an involuntary termination without Cause during the Employment
Term.

 

(e)      GOOD REASON.  Upon written notice by the Executive to the Company of a
termination for Good Reason during the Employment Term provided, such notice is
given within 90 days of the Executive’s discovery of the Good Reason event.  For
purposes of this Agreement, “Good Reason” shall mean:

 

(i)        the assignment to the Executive of any duties materially inconsistent
with the Executive’s position (including status, titles and reporting
requirements), authority, duties or responsibilities as contemplated by
Section 1(a) of this Agreement, or any other action by the Company which results
in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose isolated and

 

6

--------------------------------------------------------------------------------


 

inadvertent action(s) not taken in bad faith and remedied by the Company
promptly after receipt of notice thereof given by the Executive;

 

(ii)       any material failure by the Company to comply with any of the
material provisions of this Agreement, other than isolated and inadvertent
failure(s) not occurring in bad faith and remedied by the Company promptly after
receipt of notice thereof given by the Executive;

 

(iii)      the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 1(a);

 

(iv)     any termination by the Company of the Executive’s employment otherwise
than as expressly permitted by this Agreement;

 

(v)      any failure by the Company to comply with and satisfy Section 16(a) of
this Agreement; or

 

(vi)     during any Transition Period, any failure of the Company to provide the
Executive with an office or offices of a size and with furnishings and other
appointments, and to personal secretarial and other assistance, at least equal
to the most favorable of the foregoing provided to the Executive by the Company
at any time during the 120-day period immediately preceding the Change of
Control or, if more favorable to the Executive, those provided generally at any
time after the Change of Control to any other peer executive of the Company.

 

(f)       WITHOUT GOOD REASON.  Upon 120 days’ written notice by the Executive
to the Company of the Executive’s voluntary termination of employment without
Good Reason (which the Company may, in its sole discre­tion, make effective
earlier than any notice date).

 

(g)      NOTICE OF TERMINATION.  Any termination of the Executive’s employment
by the Company or by the Executive (other than termination by reason of the
Executive’s death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 17 hereof.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon (ii) other than
in connection with a termination pursuant to Section 8(d), to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) if the date of termination is other than the
date of receipt of such notice, specifies the termination date.  The good faith
failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.  If within 30 days after any Notice of Termination
is given the party receiving such Notice of Termination notifies the other party

 

7

--------------------------------------------------------------------------------


 

that a dispute exists concerning the termination, the date of termination shall
be the date on which the dispute is finally determined, either by mutual written
agreement of the parties, by a binding and final arbitration award or by a final
judgment, order or decree of a court of competent jurisdiction (the time for
appeal therefrom having expired and no appeal having been perfected).

 

9.         COMPENSATION UPON TERMINATION.

 

(a)      COMPENSATION UPON TERMINATION FOR DISABILITY.  If the Executive’s
employment by the Company is terminated by reason of the Executive’s Disability
during the Employment Term, the Company shall pay or provide the Executive the
sum of (i) the Executive’s Base Salary through the date of termination to the
extent not theretofore paid, (ii) the product of (x) the Annual Bonus paid or
payable, including any bonus or portion thereof which has been earned but
deferred, for the most recently completed fiscal year, if any (the AAnnual Bonus
Amount@), multiplied by (y) a fraction, the numerator of which is the number of
days in the current fiscal year through the date of termination, and the
denominator of which is 365, (iii) any compensation previously deferred by the
Executive (together with any accrued interest or earnings thereon) and any
accrued vacation pay, in each case to the extent not theretofore paid and (iv)
reimbursement for any unreimbursed expenses incurred through the date of
termination (the sum of the amounts described in clauses (i), (ii), (iii) and
(iv)) shall be referred to in this Agreement as the “Accrued Obligations”).  The
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the date of termination.

 

In addition, to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive’s legal representatives any other amounts
or benefits required to be paid or provided or which the Executive is eligible
to receive under any plan, program, policy or practice or contract or agreement
of the Company (such other amounts and benefits shall be referred to in this
Agreement as the “Other Benefits”).  Notwithstanding the foregoing, if the
Executive’s employment by the Company is terminated by reason of the Executive’s
Disability during the period commencing six months prior to a Divisional Change
of Control or SUT Change of Control and ending on the third anniversary of a
Divisional Change of Control or SUT Change of Control (the “Transition Period”),
the term “Other Benefits” shall include, and the Executive shall be entitled
after the date of termination to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to peer executives and their families at any time during
the 120-day period immediately preceding the Divisional Change of Control or SUT
Change of Control or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to any other
peer executive of the Company and their families.

 

Notwithstanding the foregoing, the Company shall maintain, at the Company’s sole
expense, in full force and effect, for the continued benefit of the Executive
for 12 months following the date of termination, all employee welfare benefit
plans and programs in which the Executive was entitled to participate
immediately prior to the date of termination provided that

 

8

--------------------------------------------------------------------------------


 

the Executive’s continued participation is possible under the general terms and
provisions of such plans and programs (AContinued Welfare Benefits@).  In the
event that the Executive’s participation in any such plan or program is barred,
the Company shall arrange to provide the Executive with benefits substantially
similar to those which the Executive would otherwise have been entitled to
receive under such plans and programs from which his continued participation is
barred.

 

(b)      COMPENSATION UPON TERMINATION FOR DEATH.  If the Executive’s employment
by the Company is terminated by reason of the Executive’s death during the
Employment Term, the Company shall (i) pay the Accrued Obligations and an amount
equal to the sum of the Executive=s Base Salary in effect immediately prior to
termination and the Annual Bonus Amount to the Executive’s legal
representatives, in a lump sum in cash within 30 days of the date of
termination; and (ii) timely pay or provide the Other Benefits; and (iii) timely
pay or provide the Continued Welfare Benefits for twelve months following the
date of termination. Notwithstanding the foregoing, if the Executive’s
employment by the Company is terminated by reason of the Executive’s death
during the Transition Period, the term Other Benefits shall include, without
limitation, and the Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company to the estates and beneficiaries of peer executives of the Company under
such plans, programs, practices and policies relating to death benefits, if any,
as in effect with respect to the most senior executives and their beneficiaries
at any time during the 120-day period immediately preceding the Divisional
Change of Control or SUT Change of Control or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to any other peer executive of the
Company and their beneficiaries.

 

(c)      COMPENSATION UPON TERMINATION FOR CAUSE.  If the Executive’s employment
is terminated for Cause during the Employment Term, this Agreement shall
terminate without further obligation to the Executive, except that the Company
shall pay or provide the Executive the sum of (i) the Executive’s Base Salary
through the date of termination, (ii) the amount of any compensation previously
deferred by the Executive and (iii) Other Benefits, in each case to the extent
theretofore unpaid.

 

(d)      COMPENSATION UPON TERMINATION WITHOUT GOOD REASON.  If the Executive’s
employment is terminated by the Executive without Good Reason during the
Employment Term, this Agreement shall terminate without further obligation to
the Executive, except that the Company shall (i) pay the Accrued Obligations
(other than the amount described in Section 9(a)(ii)) to the Executive in a lump
sum in cash within 30 days of the date of termination; and (ii) timely pay or
provide the Other Benefits.

 

(e)      COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON.  If the
Executive’s employment by the Company is terminated by the Company other than
for Cause in accordance with Section 8(d) hereof or by the Executive for Good
Reason in accordance with Section 8(e) hereof (i) the Company shall pay to the
Executive a lump sum in cash within 30 days of the date of termination in an
amount equal to (x) the sum of (1) the Base Salary in effect immediately prior
to termination and (2) the greater of the Annual

 

9

--------------------------------------------------------------------------------


 

Bonus paid or payable, including any bonus or portion thereof which has been
earned but deferred, for the most recently completed fiscal year (if any) plus
(y) the Accrued Obligations; and (ii) the Company shall timely pay or provide
the Other Benefits.  In addition, the Executive shall be entitled to relocation
benefits pursuant to the Company’s then relocation benefit program for any
relocation from any office or location as provided in Section 1(a) to the
Atlanta metropolitan area; provided, however, that in no event shall such
program provide the Executive with relocation benefits which are materially less
favorable, in the aggregate, than the relocation program in effect for the
Executive as of the Effective Date.  As part of this program, if Executive’s
home at 12019 Crossway Drive, Ft. Wayne, IN is sold at less than the original
purchase price thereof, the Company shall pay Executive any such shortfall in
cash.

 

(f)       COMPENSATION UPON TERMINATION WITHOUT CAUSE OR FOR GOOD REASON
FOLLOWING A DIVISIONAL CHANGE OF CONTROL OR SUT CHANGE OF CONTROL.  If the
Executive’s employment by the Company is terminated by the Company without Cause
or by Executive for Good Reason at any time during the Transition Period (as
defined in Section 9(a)), then the Company shall pay or provide the Executive
with the following payments and benefits as soon as practical following the
later of the date of the Executive’s termination or the date of the Divisional
Change of Control or SUT Change of Control but in no event later than 30 days
following the Divisional Change of Control or SUT Change of Control (except as
specifically otherwise provided herein):

 

(i)        the Company shall pay to the Executive in a lump sum in cash within
30 days after the date of termination the aggregate of the following amounts:

 

(A)        Accrued Obligations;

 

(B)        a lump sum cash payment equal to three times the sum of (x)
Executive’s Base Salary in effect immediately prior to termination and (y) the
highest Annual Bonus paid or payable to the Executive during the three full
fiscal years prior to the Divisional Change of Control or SUT Change of Control
but in no event less than 45% of the Executive’s Base Salary in effect for
fiscal year 2001; and

 

(C)        an amount equal to the excess of (x) the actuarial equivalent of the
benefit under the Group’s defined benefit retirement plans, including any excess
or supplemental retirement plan in which the Executive participates (together,
the “Retirement Plans”) (utilizing actuarial assumptions no less favorable to
the Executive than those in effect under the Retirement Plans immediately prior
to the Divisional Change of Control or SUT Change of Control), which the
Executive would receive if the Executive’s employment continued for three years
after the date of termination (including any additional years of service that
would have been credited pursuant to the last sentence Section 5(b)) assuming
for this purpose that all accrued benefits are fully vested, and, assuming that
the Executive’s compensation in each of the three years is that required by
Sections 3 and 4, reduced by (y) the actuarial equivalent of the

 

10

--------------------------------------------------------------------------------


 

Executive’s actual benefit (paid or payable), if any, under the Retirement Plans
as of the date of termination.

 

(ii)       for three years after the Executive’s date of termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 5(a) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to any other peer executive of the Company and
their families, provided, however, that if the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
described herein shall be secondary to those provided under such other plan
during such applicable period of eligibility. For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until three years after
the date of termination and to have retired on the last day of such period;

 

(iii)      the Company shall, at its sole expense as incurred, provide the
Executive with outplacement services the scope and provider of which shall be
selected by the Executive in his sole discretion, and which shall include the
provision of reasonable office space and secretarial assistance for the
Executive, up to a maximum of $30,000;

 

(iv)     timely pay or provide the Other Benefits;

 

(v)      the Parent shall cause all stock options to purchase shares of Common
Stock (including, without limitation, the Option) and restricted shares of
Common Stock held by or for the benefit of the Executive to become immediately
fully vested and/or exercisable upon the occurrence of a Divisional Change of
Control or SUT Change of Control;

 

(vi)     notwithstanding anything to the contrary in subparagraph (ii) above,
for three years after the Executive’s date of termination, Executive shall be
entitled, consistent with past practice, to receive a monthly automobile cash
allowance of $1,000; and

 

(vii)    the Executive shall be entitled to relocation benefits pursuant to the
Company’s then relocation benefit program for any relocation from any office or
location as provided in Section 1(a) to the Atlanta metropolitan area; provided,
however, that in no event shall such program provide the Executive with
relocation benefits which are materially less favorable, in the aggregate, than
the relocation program in effect for the Executive as of the Effective Date.  As
part of this program, if Executive’s home at 12019

 

11

--------------------------------------------------------------------------------


 

Crossway Drive, Ft. Wayne, IN is sold at less than the original purchase price
thereof, the Company shall pay Executive any such shortfall in cash.

 

10        EXCISE TAX. In the event that the Executive becomes entitled to
payments and/or benefits which would constitute “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, the provisions of Exhibit B shall
apply.

 

11        STOCK OPTIONS AND COMPANY STOCK.

 

(a)      In the event of the Executive’s death, whether his death occurs during
or after the Employment Term, all unexercised and exercisable stock options to
purchase shares of Common Stock (including, without limitation, the Option) will
be assigned to his estate.

 

(b)      In the event of the termination of the employment of the Executive for
any reason, all unexercised and exercisable stock options (including, without
limitation, the Option) must be exercised by him, or his estate (or heir(s)) as
the case may be, before the second anniversary of the termination of his
employment, but in no event after the tenth anniversary of the date of grant
thereof, and any such stock options not exercised by that date will lapse
immediately thereafter.

 

(c)      In the event of any change in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend, or other increase or decrease in
such shares, then appropriate adjustments in the terms of any unexercised stock
options shall be made by the Stock Option Committee of the Parent Board.

 

12        NON-EXCLUSIVITY OF RIGHTS.  Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company and for which the Executive may
qualify, nor, subject to Section 21, shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company.  Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company at or subsequent to the date of
termination shall be payable in accordance with such plan, policy, practice or
program or contract or agreement except as explicitly modified by this
Agreement.

 

13        LEGAL FEES.  Following any termination of the Executive’s employment
that gives rise to a right to payments and benefits under Section 9(f) or,
during the Transition Period, Sections 9(a) or 9(b), the Company shall pay as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to this Agreement), plus in
each case interest on any delayed payment at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code.

 

12

--------------------------------------------------------------------------------


 

14        NONCOMPETITION AND CONFIDENTIALITY.

 

(a)      So long as the Executive is employed by the Company under this
Agreement and for the one (1) year period following the Executive’s termination
of employment for any reason, the Executive shall not, directly or indirectly,
without the prior written consent of the Company, enter into Competition with
the Group.  “Competition” shall mean participating, directly or indirectly, as
an individual proprietor, partner, stockholder, officer, employee, director,
joint venturer, investor, lender, consultant or in any capacity whatsoever in a
business in competition with any business conducted by the Group, with regard to
which the Executive had responsibilities or had access to confidential
information, while employed by the Company.  It is further expressly agreed that
the Company will or would suffer irreparable injury if the Executive were to
compete with the Group in violation of this Agreement and that the Group would
by reason of such competition be entitled to injunctive relief in a court of
appropriate jurisdiction, and the Executive further consents and stipulates to
the entry of such injunctive relief in such a court prohibiting the Executive
from competing with the Group in violation of this Agreement.

 

(b)      During the Employment Term and any period thereafter during which or in
respect of which the Executive receives payments from the Company under
Section 9, the Executive shall hold in a fiduciary capacity for the benefit of
the Group all secret or confidential information, knowledge or data relating to
the Group, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement).  After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Group and those designated by it.  In
no event shall an asserted violation of the provisions of this Section 14
constitute a basis for deferring or withholding any amounts otherwise payable to
the Executive under Section 9(f) or, during the Transition Period, Sections 9(a)
or 9(b) of this Agreement.

 

(c)      The obligations contained in this Section 14 shall survive the
termination or expiration of the Executive’s employment with the Company and
shall be fully enforceable thereafter.  If it is determined by a court of
competent jurisdiction in any state that any restriction in this Section 14 is
excessive in duration or scope or extends for too long a period of time or over
too great a range of activities or in too broad a geographic area or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

 

15        FULL SETTLEMENT.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.  Unless the
Executive’s

 

13

--------------------------------------------------------------------------------


 

termination of employment gives rise to a right to payments and benefits
described in Section 9(f) or, during the Transition Period, Sections 9(a) or
9(b), if the Executive secures other employment, any benefits the Company is
required to provide to the Executive following termination of the Executive’s
employment shall be secondary to those provided by another employer (if any). 
However, if the Executive’s employment is terminated such that the Executive has
a right to payments and benefits under Section 9(f) or, during the Transition
Period, Sections 9(a) or 9(b), such amounts shall not be reduced whether or not
the Executive obtains other employment.

 

16        SUCCESSORS; BINDING AGREEMENT.

 

(a)      The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of the Agreement and shall entitle the
Executive to compensation from the Company in the same amount and on the same
terms as he would be entitled to hereunder if he terminated his employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
termination.  As used in the Agreement, Company shall mean the Company as herein
before defined and any successor to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section 16 or
which otherwise becomes bound by all the terms and provisions of this Agreement
by operation of law.

 

(b)      This Agreement and all rights of the Executive hereunder shall inure to
the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises and legatees.  If the Executive should die while any amounts would still
be payable to him hereunder if he had continued to live, all such amounts unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive’s devise, legatee, or other designee or, if there be
no such designee, to the Executive’s estate.

 

17        NOTICE.  For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when delivered or (unless otherwise
specified) mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

At the address shown on the records of the Company

 

14

--------------------------------------------------------------------------------


 

If to the Company:

 

Superior Telecommunications Inc.

c/o Superior TeleCom Inc.

One Meadowlands Plaza

Suite 200

East Rutherford, NJ 07073

Attention: President and Chief Operating Officer

 

With a copy to:

 

Superior TeleCom Inc.

One Meadowlands Plaza

Suite 200

East Rutherford, NJ 07073

Attention:  General Counsel

 

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

18        MISCELLANEOUS.  No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officer of the Company as may be
specifically designated by the Company Board.  No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement.  The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of New York without regard to its
conflicts of law principles.

 

19        VALIDITY.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

 

20        COUNTERPARTS.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

21        ENTIRE AGREEMENT.  This Agreement together with all exhibits and
attachments hereto sets forth the entire agreement of the parties hereto in
respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements,

 

15

--------------------------------------------------------------------------------


 

communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein is
hereby terminated and cancelled, provided, however, that this Agreement should
not supersede any existing benefit or agreement which provides such benefit,
including, without limitation, life or disability insurance agreements and
retirement plans currently in effect.

 

22        INDEMNIFICATION.  The Company hereby covenants and agrees to indemnify
the Executive and hold him harmless to the fullest extent permitted by law and
under the By-laws of the Company against and in respect to any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
reasonable attorneys’ fees), losses, and damages resulting from the Executive’s
good faith performance of his duties and obligations hereunder.  The Company,
within 10 days of presentation of invoices, shall advance to the Executive
reimbursement of all legal fees and disbursements incurred by the Executive in
connection with any potentially indemnifiable matter.  The Company will cover
the Executive under directors’ and officers’ liability insurance both during
and, while potential liability exists (for such reasonable period taking into
account the applicable statute of limitations but in no event for less than six
years), after the Executive’s termination of employment in the same amount and
to the same extent as the Company covers its other officers and directors.

 

23.       WITHHOLDING TAXES.  The Company may withhold from any and all amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

 

SUPERIOR TELECOMMUNICATIONS INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HAROLD M. KARP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CHANGE OF CONTROL

 

For purposes of this Agreement, a “SUT Change of Control” shall mean the
occurrence of any of the following events at a time when or as a result of which
The Alpine Group, Inc. (“Alpine”) owns less than 50% of the Outstanding Parent
Voting Securities (as defined below):

 

(a)       the acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), other than Alpine (a “Person”), of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Parent where such acquisition causes such Person to
own more than 20% or more of the combined voting power of the then outstanding
voting securities of the Parent entitled to vote generally in the election of
directors (the “Outstanding Parent Voting Securities”) at a time when or as a
result of which Alpine owns less than 30% of the Outstanding Parent Voting
Securities; provided, however, that for purposes of this subsection (a), the
following acquisitions shall not be deemed to result in a Change of Control: 
(i) any acquisition directly from the Parent, (ii) any acquisition by the
Parent, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any corporation controlled by the
Parent or (iv) any acquisition by any corporation pursuant to a transaction that
complies with clauses (i), (ii) and (iii) of subsection (c) below; and provided,
further, that if any Person’s beneficial ownership of the Outstanding Parent
Voting Securities reaches or exceeds more than 20% as a result of a transaction
described in clause (i) or (ii) above, and such Person subsequently acquires
beneficial ownership of additional voting securities of the Parent, such
subsequent acquisition shall be treated as an acquisition that causes such
Person to own more than 20% or more of the Outstanding Parent Voting Securities;
or

 

(b)       individuals who, as of the date hereof, constitute the Parent Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Parent Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Parent Board; or

 

(c)       the consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Parent or
the acquisition of assets of another corporation (“Business Combination”);
excluding, however, such a Business Combination pursuant to which (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Parent Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively,

 

--------------------------------------------------------------------------------


 

the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that as a result of
such transaction owns the Parent or all or substantially all of the Parent’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Parent Voting Securities and (ii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Parent Board,
providing for such Business Combination; or

 

(d)       approval by the shareholders of the Parent of a complete liquidation
or dissolution of the Parent.

 

For purposes of this Agreement, a “Divisional Change of Control” shall mean the
occurrence of any of the following: (i) the sale of all or substantially all of
the assets of the Company’s Electrical Group to an unrelated entity; (ii) the
sale of all of the outstanding voting securities of an entity holding all or
substantially all of the assets of the Company’s Electrical Group (an
“Electrical Entity”) to an unrelated entity; or (iii) the merger or
consolidation of an Electrical Entity into an unrelated entity; provided,
however, that no Divisional Change of Control shall be deemed to occur if the
Executive continues to be both (x) located in Fort Wayne, IN and (y) chiefly
responsible for the assets and business which comprised the Company’s Electrical
Group immediately prior to the occurrence of an event that, but for this
proviso, would otherwise constitute a Divisional Change of Control.

 

For purposes of this Exhibit A, an unrelated entity is an entity (i) with
respect to which 35% or more of such entity is not owned, directly or
indirectly, by Steven S. Elbaum, the Company, the Parent, The Alpine Group, Inc.
(“AGI”), any of their majority-owned subsidiaries or the holders of the
outstanding voting securities of the Parent or AGI immediately prior to the time
of the determination of whether there has occurred a Divisional Change of
Control or SUT Change of Control, as applicable; or (ii) which is not an
employee benefit plan (or related trust) of the Company, the Parent, AGI or any
of their majority-owned subsidiaries.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GOLDEN PARACHUTE PROVISIONS

 

(a)       Anything in this Agreement to the contrary notwithstanding and except
as set forth below, in the event it shall be determined that any payment or
distribution by the Group to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Exhibit B) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.  Notwithstanding the
foregoing, if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the “Reduced Amount”) that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Payments, in the aggregate, shall
be reduced to the Reduced Amount.

 

(b)       Subject to the provisions of paragraph (c), all determinations
required to be made under this Exhibit B, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Arthur
Andersen LLP or such other certified public accounting firm as may be designated
by the Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Parent and the Executive within 15 business days of the
receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Parent.  In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control or other change of ownership as defined under
Section 280G of the Code, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). 
All fees and expenses of the Accounting Firm shall be borne solely by the
Parent.  Any Gross-Up Payment, as determined pursuant to this Exhibit B, shall
be paid by the Parent to the Executive within five days of the receipt of the
Accounting Firm’s determination.  Any determination by the Accounting Firm shall
be binding upon the Group and the Executive.  As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Parent should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Parent exhausts its remedies pursuant to
paragraph (c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall

 

--------------------------------------------------------------------------------


 

determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Parent to or for the benefit of the
Executive.

 

(c)       The Executive shall notify the Parent in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Parent of the Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive is informed
in writing of such claim and shall apprise the Parent of the nature of such
claim and the date on which such claim is requested to be paid.  The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Parent (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Parent notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:

 

(i)        give the Parent any information reasonably requested by the Parent
relating to such claim,

 

(ii)       take such action in connection with contesting such claim as the
Parent shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Parent,

 

(iii)      cooperate with the Parent in good faith in order effectively to
contest such claim, and

 

(iv)     permit the Parent to participate in any proceedings relating to such
claim;

 

provided, however, that the Parent shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this paragraph (c), the Parent shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Parent shall
determine; provided, however, that if the Parent directs the Executive to pay
such claim and sue for a refund, the Parent shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Parent’s control of the contest shall be limited to
issues with respect to

 

B-2

--------------------------------------------------------------------------------


 

which a Gross-Up Payment would be payable hereunder and the Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

(d)       If, after the receipt by the Executive of an amount advanced by the
Parent pursuant to paragraph (c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Parent’s
complying with the requirements of paragraph (c)) promptly pay to the Parent the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after the receipt by the Executive of an amount
advanced by the Parent pursuant to paragraph (c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Parent does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

 

B-3

--------------------------------------------------------------------------------

